DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgement
The response filed on 10/25/2021 has been entered and made of record.
Application Status 
Claims 11-14 were canceled. 
Claims 1-10, and 15-21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 7/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S Patents 8,493,434 and 9,992,475, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as a mixed content media interchange format in claims 1 and 7, a rendering unit in claims 15-18, the first HNSS container in claims 13 and 20, and the second HNSS container in claim 19. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10, and 15-21 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The instant invention relates to a network-based media processing (NBMP) system, which comprises a media control plane (MCP), a network control plane (NCP), and a media data plane (MDP). The media control plane implements a first network protocol, and includes a media origin server (MOS). The network control plane implements a second network protocol, and includes a network platform orchestrator (NPO), a first network orchestration client (NOC), a network resource element (NRE), and a plurality of media processing elements (MPEs). The media data plane implements a third network protocol, and includes a first media resource within the NRE. The system analyzes a mixed content media interchange format (MIF), which provides a unified data format for receiving input mixed reality media content having a mixture of both natural content and synthetic content and outputs hybrid natural/synthetic scene (HNSS) contents according to a target format requested from the first client device and a second client device, wherein the second client device does not include sufficient processing power and memory to process the mixed content media. The system further includes a first hybrid natural/synthetic scene (HNSS) container configured to transform raw raster natural content into geometric format data, wherein the raw raster natural content includes data capture of at least one of surface, texture, and reflectance information of a scene, and wherein the geometric format data includes at least one of points in three dimensional space, texture meshes, and layers of mapping information.  The NRE delivers the mixed content media to the first client device and the second client device in at least one of an augmented reality format and an augmented virtuality format.  A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office actions. Please see the Office action mailed on 4/5/2021 for details.  During the interview conducted on 5/10/2021, the Examiner suggested the Applicant to include limitations of claims 11-14 into all of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be